DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations:
“a closed circuit” in claim 10, line 1;
"a mesh” in claim 11, line 1;
“an exterior of the article has a length, a width perpendicular to the length, and a depth perpendicular to each of the length and the width, wherein the length is greater than or equal to the width, and wherein the width is greater than the depth” in claims 1 and 18
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“smokable material” in claims 1 and 18;
“heating material” in claim 1 and 19;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Page3. lines 14-15 discloses “the smokable material comprises tobacco and/or one or more humectants.”
The term “smokable material” will be interpreted to be tobacco and/or one or more humectants.
Page3. lines 7-13 discloses “In an exemplary embodiment, the heating material comprises one or more materials selected from the group consisting of: an electrically-conductive material, a magnetic material, and a magnetic electrically-conductive material. In an exemplary embodiment, the heating material comprises a metal or a metal alloy. In an exemplary embodiment, the heating material comprises one or more materials selected from the group consisting of: aluminum, gold, iron, nickel, cobalt, conductive carbon, graphite, plain-carbon steel, stainless steel, ferritic stainless steel, copper, and bronze.”
The term “heating material” will be interpreted to be one or more materials selected from the group consisting of: an electrically-conductive material, a magnetic material, and a magnetic electrically-conductive material; and the heating material comprises one or more materials selected from the group consisting of: aluminum, gold, iron, nickel, cobalt, conductive carbon, graphite, plain-carbon steel, stainless steel, ferritic stainless steel, copper, and bronze.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 5,613,505).

    PNG
    media_image1.png
    444
    458
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    285
    277
    media_image2.png
    Greyscale
  
Regarding claim 1, Campbell discloses an article (Cylindrical cigarette (C)) for use with an apparatus for heating smokable material to volatilize at least one component of the smokable material, the article comprising: 
a malleable container (Container, defined by a paper overwrap; See the annotation of fig.3) defining a cavity (Cavity); 
a mass of smokable material (tobacco flavor medium including tobacco material (TM); see fig.9 and col.4,line 25) in the cavity (Cavity); and 
heating material (Susceptor material (SM)) that is heatable by penetration with a varying magnetic field to heat the mass of smokable material (tobacco flavor medium) [Examiner’s note: susceptor material is used for its ability to absorb electromagnetic energy and convert it to heat],
 
    PNG
    media_image3.png
    540
    582
    media_image3.png
    Greyscale

wherein an exterior of the article (Cylindrical cigarette (C) has a length, a width perpendicular to the length, and a depth perpendicular to each of the length and the width , wherein the length is greater than or equal to the width, [Examiner’s note: See fig.4, it is inherent that every object has a length, a width and a depth. According to fig.4, the length of the article is greater than the width.]
wherein the heating material (Susceptor material (SM)) is in the cavity (Cavity) (see fig.3) and within the mass of smokable material (tobacco flavor medium) (See fig.9).
Campbell does not explicitly teach the width is greater than the depth.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the size of the article to be the width of the article is greater than the depth, in order to provide an article with desired sizes, since changing the size of the article involves only routine skill in the art. 	In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 2, Campbell discloses the container (Container) comprises a sachet [Examiner’s note: See figures, a container is made of a paper overwrap (310) shown in figs.8-10, and paper overwrap is a sachet. The term “sachet” will be interpreted to be a foldable container].

Regarding claim 3, Campbell discloses the container (Container) defines an exterior of the article (Cylindrical cigarette (C)) (See fig.3, the outside surface is an exterior of the article).

Regarding claim 6, Campbell discloses a material that comprises a mixture (tobacco flavor medium) of the smokable material (tobacco material (TM)) and the heating material (Susceptor material (SM)) (See fig.9).

Regarding claim 7, Campbell discloses the mixture (tobacco flavor medium) comprises a mixture of the smokable material (Tobacco material (TM)) and elements (Susceptor material (SM)), wherein each of the elements (Susceptor material (SM)) comprises heating material (Susceptor material (SM)) that is heatable by penetration with a varying magnetic field (See fig.9).

Regarding claim 8, Campbell discloses the container (Container) is free of heating material that is heatable by penetration with a varying magnetic field to heat the smokable material (Paper is not heatable by penetration with a varying magnetic field.) (See fig.9).

Regarding claim 9, Campbell does not explicitly teach in the embodiment of fig.9 the container comprises the heating material.
However, Campbell teaches in the embodiment of fig.10C a container (container’; see the annotation of fig.10c, including paper overwrap 310 and susceptor material (SM); See the annotation of fig.10C) comprises the heating material (Susceptor material (SM)). 

    PNG
    media_image4.png
    350
    335
    media_image4.png
    Greyscale

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the container and the heating material to be the container comprising the heating material, in order to provide a desired arrangement of the container and the heating material, since Campbell teaches both embodiments, the two embodiments are art recognized equivalents and therefore the substitute one embodiment for another involve only routine skill in the art.

Regarding claim 10, Campbell teaches the container (container’) comprises a closed circuit  (See col.11, lines16-18 “The discrete susceptor layer 300 described above can also have discontinuities and can take the form of a screen, mesh or perforated foil” Each mesh is a closed circuit.) of heating material (Susceptor material (SM)) that is heatable by penetration with a varying magnetic field.

Regarding claim 11, Campbell teaches the container (container’) comprises a mesh (See fig.10C and col.11, lines 16-18, container’ comprises a discrete susceptor, and the discrete susceptor layer is in a form of a mesh. Each mesh is a closed circuit) that comprises the heating material (Susceptor material (SM)).

Regarding claim 12, Campbell discloses the heating material (Susceptor material (SM)) is in contact with the smokable material (tobacco flavor medium) (See fig.9).

Regarding claim 13, Campbell discloses the heating material (Susceptor material (SM)) comprises an electrically-conductive material (See col.9, lines 65-67; the susceptor material includes metallic materials such as aluminum, which are electrically-conductive materials.).

Regarding claim 14, Campbell discloses the heating material (Susceptor layer (300)) comprises a metal or a metal alloy (See col.9, lines 65-67; the susceptor material includes metallic materials such as aluminum, which are electrically-conductive materials.).

Regarding claim 15, Campbell discloses the heating material comprises aluminum (See col.9, lines 65-67; the susceptor material includes metallic materials such as silver or aluminum, which are electrically-conductive materials.).

Regarding claim 16, Campbell discloses the smokable material (tobacco flavor medium) comprises tobacco (Tobacco material (TM).

Regarding claim 17, Campbell teaches at least a portion of the container (Container) is porous for permitting volatilised material generated by heating the smokable material within the cavity to leave the cavity [Examiner’s note: As discussed in claim 1, the container is made of paper, and the paper structure under a microscope is porous. Paper is capable to permeable to volatilised material, such as liquid.]

Regarding claim 18, Campbell teaches a system, comprising: 
an apparatus (induction sources 10, see fig.1) for heating smokable material to volatilize at least one component of the smokable material; and 
an article (Cylindrical cigarette (C)) for use with the apparatus, the article comprising a container (Container, defined by a paper overwrap; See the annotation of fig.3)  defining a cavity  (Cavity), and a mass of smokable material (tobacco flavor medium including tobacco material (TM); see fig.9 and col.4,line 25) in the cavity (Cavity); 
wherein the apparatus  (induction source 10) comprises a heating zone (the zone surrounded by pole piece 11 and wire 12) for receiving at least a portion of the article  (Cylindrical cigarette (C)), and a magnetic field generator (pole piece 11 and wire 12) for generating a varying magnetic field to be used in heating the mass of smokable material when the portion of the article is in the heating zone (See col.6, lines 7-9 “Each induction source is configured to generate an alternating magnetic field in response to a signal indicating that the smoker is drawing on the article.”); and 
wherein the container is malleable [Examiner’s note: paper material is malleable], and wherein an exterior of the article (Cylindrical cigarette (C) has a length, a width perpendicular to the length, and a depth perpendicular to each of the length and the width , wherein the length is greater than or equal to the width, [Examiner’s note: See fig.4, it is inherent that every object has a length, a width and a depth. According to fig.4, the length of the article is greater than the width.] 
Campbell does not explicitly teach the width is greater than the depth.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the size of the article to be the width of the article is greater than the depth, in order to provide an article with desired sizes, since changing the size of the article involves only routine skill in the art. 	In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 19, Campbell teaches the article (Cylindrical cigarette (C)) comprises heating material (Susceptor material (SM)) that is heatable by penetration with the varying magnetic field to heat the smokable material  (tobacco flavor medium) when the portion of the article is in the heating zone  (tobacco flavor medium) [Examiner’s note: susceptor material is used for its ability to absorb electromagnetic energy and convert it to heat].

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
With respect to the drawing objection, applicant argues “an express illustration of "a closed circuit", "a mesh" and the relationship between length, width and depth is not necessary for the understanding of one of ordinary skill in the art”
Examiner respectfully disagree, because 37 CFR 1.83(a) clearly states: The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
Therefore, the drawing objection is respectfully maintained.

With respect to the claim rejection under 35 U.S.C. 103 over Campbell, applicant argues “The skilled person starting from Campbell has no motivation to change the dimensions of the cigarette to the claimed subject matter without hindsight of the present invention. Even if the skilled person were to alter the shape of the cigarette in Campbell, they would understand that doing so would appear to change the heating profile of the cigarette thereby rendering it unusable for the heating systems disclosed in Campbell.”
Examiner respectfully disagree, because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the size of the article to be the width of the article is greater than the depth, in order to provide an article with desired sizes, since changing the size of the article involves only routine skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In addition, applicant does not explain why and how the modification of Campbell is unusable and no solid proof is provided to support the argument. 
Therefore, the drawing rejection  is respectfully maintained.

With respect to the claim rejection under 35 U.S.C. 103 over Oglesby, the claim amendment appears to overcome the prior art rejection. Therefore the claim rejection under 35 U.S.C. 103 over Oglesby is withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761